Citation Nr: 1421438	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for sleep apnea; granted service connection for bilateral hearing loss, assigning an initial noncompensable disability rating; and granted service connection for PTSD, assigning an initial 10 percent disability rating.  

Notably, in December 2008 correspondence, the Veteran disagreed with the sleep apnea, hearing loss, and PTSD issues decided above.  With regard to the PTSD issue, the Veteran specifically requested a 30 percent disability rating for his PTSD.  Subsequently, by February 2010 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent.  Significantly, it was noted that this was considered to be a full grant of this issue.  As such, the PTSD issue is no longer on appeal.  	

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
	


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding the sleep apnea issue, the Veteran contends that his sleep apnea is related to his service-connected PTSD.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended during the course of the appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

The Veteran's service treatment records are negative for a sleep disorder.  The earliest evidence of sleep apnea is a June 2004 private sleep study confirming a diagnosis of obstructive sleep apnea.   The Veteran submitted a claim for service connection for sleep apnea in May 2008.  By rating decision dated in November 2008, the RO granted service connection for PTSD.  In March 2010 correspondence the Veteran wrote that his PTSD had impacted his sleep apnea.  Specifically, the Veteran wrote that he does not sleep well even with the utilization of a continuous positive airway (CPAP) device.

In support of his claim, the Veteran submitted a prior Board decision in another case which cited a medical opinion positing a potential causal link between PTSD and sleep apnea.  While this Board decision has no precedential effect on this claim, and the medical opinion does not speak to the specific facts of this case, the medical opinion appears to reflect a medical principle that sleep apnea may be associated with PTSD.  As such, the Board finds that medical opinion is necessary to substantiate the claim.  38 C.F.R. § 3.159(c)(4).

Regarding the bilateral hearing loss issue, the Veteran was last afforded a VA audiological examination in September 2008.  In a March 2010 statement the Veteran wrote that his wife had to repeat herself often and, because of this, the Veteran was seeking hearing aids.  The Veteran also wrote that his hearing loss caused him unusual interference at work.  Specifically, the Veteran wrote that he was required to attend and facilitate many meetings as a criminal justice advisor and that, if there is any background noise during the meeting (i.e., heaters, air conditioning units, etc.), he found it extremely difficult to hear what was being said.  He indicated that the meetings he attends are formal meetings with high level officials and that he cannot ask the speaker to repeat his or her self.  

In the April 2014 Appellate Brief, the Veteran's representative requested that the Veteran be afforded a new VA audiological examination based on the Veteran's allegations of an increase in severity in his hearing loss.  Therefore, on remand, the Veteran should be afforded a new VA examination for his service-connected bilateral hearing loss disability so as to determine the current nature and severity of this disability, to include the impact the disorder has on his employability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his sleep apnea and bilateral hearing loss disabilities, including any private providers.  After obtaining any necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records.

2. After all records and/or responses have been received, the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed sleep apnea.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should confirm the diagnosis of sleep apnea.  Thereafter, he should offer an opinion on the following:

(A) Is it at least as likely as not that sleep apnea is related to the Veteran's military service?

(B) Is it at least as likely as not that sleep apnea is caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected PTSD?  In this regard, the examiner should consider the Veteran's statements regarding his inability to sleep well even with the utilization of a CPAP device, and the copy of a Board decision which included a medical opinion apparently reflecting a potential etiological relationship between sleep apnea and PTSD.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.   Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional and occupational effects caused by the Veteran's bilateral hearing loss. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The case has been remanded to assist the Veteran in the development of his claim, and the Board intimates no opinion regarding the final outcome of the claims.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

